Name: Commission Regulation (EEC) No 3616/83 of 20 December 1983 on the classification of goods under subheading 21.07 G I a) 1 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 358/20 Official Journal of the European Communities 22. 12 . 83 COMMISSION REGULATION (EEC) No 3616/83 of 20 December 1983 on the classification of goods under subheading 21.07 G I a) 1 of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ('), as last amended by the Act of Accession of Greece , and in particular Article 3 thereof, Whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provi ­ sions must be laid down concerning the tariff classifi ­ cation of birds' eggs, whole , cooked, whether or not in shell , suitable for human consumption ; Whereas heading No 04.05 of the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (2), as last amended by Regulation (EEC) No 3333/83 (3), refers to 'birds' eggs and egg yolks, fresh , dried or otherwise preserved, sweetened or not' ; whereas heading No 21.07 refers to ' food preparations not elsewhere specified or included' ; Whereas by reason of the cooking, which cannot be regarded as a method of preservation for eggs, the goods in question cannot be classified under heading No 04.05 ; Whereas , in the absence of a more specific heading, such goods must be classified under heading No 21.07 as food preparations not elsewhere specified or included ; whereas, within this heading, subheading 21.07 G I a) 1 must be chosen ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION : Article 1 Birds ' eggs, whole, cooked, whether or not in shell , suitable for human consumption, shall be classified in the Common Customs Tariff under subheading : 21.07 Food preparations not elsewhere specified or included : G. Other : I. Containing no milkfats or containing less than 1,5 % by weight of such fats : a) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no starch or containing less than 5 % by weight of starch . Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 14, 21 . 1 . 1969 , p. 1 . (2) OJ No L 172, 22 . 7 . 1968 , p. 1 . 3) OJ No L 313 , 14 . 11 . 1983 , p. 1 .